DETAILED ACTION
Status of the Claims
	Claims 1-8 and 10 are pending and are examined herein. 
Response to Arguments
Applicant’s arguments, see pg. 1; second-third paragraph split to pg. 2. , filed 12/23/2021, with respect to Claim 10 have been fully considered and are persuasive.  The 112(a) rejection of the non-final filed on 06/23/2021 has been withdrawn.  The Double Patenting rejection is maintained.
Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application. Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see
37 C.F.R. 1.56).	
Claim Objections
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.34529-US7
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10,144,950
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4 and 7 of U.S. Patent No. 10,144,950 in view of provisional application 62/094924.  Although the claims at issue are not identical, they are not patentably distinct from each other because .
Regarding claim 3, although the patented case does not recite “the UBA further comprises an oligonucleotides conjugated to the antibody”, it does state in claim 4 that the ESB comprises a nucleic acid and we know from claim 1 that the ESB is conjugated to the UBA therefore the claim is not patentably distinct as it is an obvious variant.
Regarding claim 4, although the patented case does not recite “wherein the UBA comprises a nucleic acid primer”, the patented case does state in claim 1 that the tag comprises a UBA and ESB and we know from claim 4, the ESB is a nucleic acid, which is inherently a primer if it is greater than 2 nucleotides in length, therefore the claim is not patentably distinct as it is an obvious variant.

10,174,310
Claims 1-4 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10 and 12 of U.S. Patent No. 10,174,310 in view of provisional application 62/094924.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both the patented case and the instant application are drawn to a method for identifying whether a plurality of targets are present in a plurality of cells comprising binding the target in the plurality of cells to a plurality of tags, wherein the tag comprises codes that represent the target identity and the identity of the cell in which the tag is bound.  Both the patented case and the instant claims employ the use of split pool synthesis and both claim wherein the UBA comprises an antibody.  It is noted the patented case does not recite “by digesting the remaining APS oligonucleotide with a nuclease”, however the provisional application 62/094924 states “In some embodiment, the annealing step is followed by treatment with a nuclease, e.g. EcoRl, which cleaves heteroduplex DNA under the appropriate assay conditions prior to performing the next amplification cycle, thereby removing adventitious annealing events driven by the template” in para. [00111]. It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the patented case with the nuclease of the provisional to perform the method of the instant application.  One would be motivated to do so to avoid the oligonucleotides interacting with other products during PCR.
Regarding claim 3, although the patented case does not recite “the UBA further comprises an oligonucleotides conjugated to the antibody”, it does state in claim 1 that the ESB is a nucleic acid, which according to step (ii) we know binds to the UBA, therefore the claim is not patentably distinct as it is an obvious variant.
Regarding claim 4, although the patented case does not recite “wherein the UBA comprises a nucleic acid primer”, the patented case recites in claim 12 that sequencing is required of the COB which includes the UBA, therefore the claim is not patentably distinct as it is an obvious variant.
Regarding claim 7, it would be anticipated by claim 10 of the patented case and therefore the claim is not patentably distinct.
Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576.  The examiner can normally be reached on Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                       
/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639